Title: To James Madison from Levi Lincoln, 25 August 1803
From: Lincoln, Levi
To: Madison, James


Sir
Worcester August 25th 1803
Absence from Worcester prevented my reception of yours of the 1st. Inst. for some time after its arrival, and a subsequent distressing sickness in my family which has deprived me of one child & had rendered others the subjects of but a feeble hope for several days delayed me in procuring the law referred to, and considering its provisions untill the present time. I hope no inconvenience has resulted from the delay.
From examining and comparing the various provisions in this act, it appears to me clear, that the grants, deeds, conveyances and other evidence of claims which are by its 8th Sec: to be recorded in the Secretary’s Office are only such grants &c as are derived from some act or grant of the State of Georgia, other than those under the Bourbon act, so called, which are recognized by the Agreement of cession; and that the evidence of claims under grants orders of Surveys, or warrants from the british or Spanish Govt. or from occupancy, are not to be thus recorded. The first provision in this 8th Sec: being limitted to the second appropriation therein mentioned, the succeeding description of deeds &c appear to me to be confined to that limitation. In my opinion, all documents or writings, whether copies or originals purporting, or stated, to be evidence of a title claimed directly or indirectly from any act or grant of the state of Georgia ought to be recorded if requested, without any regard to their Authentication or to what would be their probable operation, in reference to the exhibited claim. I have the honor to be Sir very respectfully your most obt Sevt
Levi Lincoln
 

   
   RC (DNA: RG 59, LOAG). Docketed by Wagner as received 5 Sept.



   
   Section 8 of “An Act regulating the grants of land, and providing for the disposal of the lands of the United States, south of the state of Tennessee,” 3 Mar. 1803 (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:232–33).



   
   For the Bourbon County (Georgia) act, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 3:411 n. 3.


